Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 3 and 5-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The most remarkable prior art of record is:
Skaaksrud (U.S. Patent Publication No. 2015/0154553)
Smith (U.S. Patent Publication No. 2019/0174098)
Grady (U.S. Patent Publication No. 2017/0293885)
Ladden (U.S. Patent Publication No. 2016/0171439) 
Lui (U.S. Patent No. 9,959,439)

The prior art fails to disclose at least the following limitations in the independent claims:
A system comprising:
an input/output for communicating with a network; 
a processor communicatively coupled to the input/output;
a package repository having a radio frequency identification (RFID) reader and a camera communicatively coupled to the processor, wherein the package repository is an enclosable container; and
memory storing instructions that cause the processor to effectuate operations, the operations comprising:

detecting, by the camera, a presence in a vicinity of the package repository indicative of a person approaching the package repository;
causing the camera to record image data of at least a portion of the vicinity in response to detecting the presence of the person;
determining, by the processor, that the person is an authorized user by detecting, via near field communications, a user device associated with an authorized user of the package repository;
responsive to the person being an authorized user, providing access to the package repository;
determining, based on no longer detecting the RFID tag by the RFID reader, that the package has been removed from the package repository; and
responsive to determining that the package has been removed from the package repository, transmitting at least a portion of the image data captured during a time the package was moved from the package repository.

None of the prior art of record remedies the deficiencies found in Skaaksrud, Smith, Grady, Ladden and Liu.  Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rationale to combine prior art teachings. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited form attached. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687